PER CURIAM:
John Roosevelt Baccus petitions for a writ of mandamus seeking an order directing the district court to enter a final order on his 28 U.S.C. § 2254 (2000) petition within ten days. The district court has now entered a final order and Baccus has appealed from that order. Accordingly, although we grant leave to proceed in for-ma pauperis, we deny Baccus’ petition for *610writ of mandamus because it is moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.